75783: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-37107: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 75783


Short Caption:SPAR BUS. SERV.'S, INC. VS. OLSONCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A755501Classification:Civil Appeal - Administrative Agency - General


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:05/10/2018 / Segel, M.SP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:05/29/2019How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantSPAR Business Services, Inc.Gina J. Bongiovi
							(Bongiovi Law Firm, LLC)
						Thomas J. Vollbrecht
							(Fabyanske, Westra, Hart & Thomson, P.A.)
						


RespondentKatie JohnsonTroy Curtis Jordan
							(State of Nevada/DETR)
						Laurie L. Trotter
							(Former)
						
							(State of Nevada/DETR)
						


RespondentRenee OlsonTroy Curtis Jordan
							(State of Nevada/DETR)
						Laurie L. Trotter
							(Former)
						
							(State of Nevada/DETR)
						


RespondentState of Nevada Department of Employment, Training & Rehabilitation, Employment Security DivisionTroy Curtis Jordan
							(State of Nevada/DETR)
						Laurie L. Trotter
							(Former)
						
							(State of Nevada/DETR)
						





Docket Entries


DateTypeDescriptionPending?Document


05/09/2018Filing FeeFiling Fee Paid. $250.00 from Bongiovi Law Firm, LLC.  Check no. 654.


05/09/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)18-17653




05/09/2018Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.18-17655




05/10/2018Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: M. Nelson Segel.18-17921




05/22/2018Docketing StatementFiled Docketing Statement Civil Appeals.18-19629




06/07/2018Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.18-21791




06/11/2018Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 15 days transcript request; 90 days opening brief.18-21971




06/21/2018TranscriptFiled Notice from Court Reporter. Carrie Hansen stating that the requested transcripts were delivered.  Dates of transcripts: no dates given.18-23802




06/26/2018Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 10/10/17. To Court Reporter: Carrie Hansen.18-24405




07/10/2018TranscriptFiled Notice from Court Recorder.  Carrie Hansen stating that the requested transcripts were delivered.  10/10/17.18-26189




08/30/2018Order/Clerk'sFiled Order Granting Telephonic Extension. Appellant's Opening Brief and Appendix due: September 24, 2018.18-34068




09/24/2018BriefFiled Appellant's Opening Brief.18-37259




09/24/2018AppendixFiled Joint Appendix Volume 1.18-37262




10/24/2018Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's Answering Brief due: November 7, 2018.18-41831




11/08/2018BriefFiled Respondent ESD's Answering Brief. (SC)18-903416




11/08/2018AppendixFiled Respondent's Supplemental Appendix Volume 1. (SC)18-903417




12/10/2018BriefFiled Appellant's Reply Brief. (SC)18-907839




12/10/2018Case Status UpdateBriefing Completed/To Screening. (SC)


04/23/2019Notice/OutgoingIssued Notice of Voluntary Disclosure. My sister-in-law, Rosa Mendez, is the Public Information Officer with the Division of Employment Training and Rehabilitation Division. I believe that I can be fair and impartial in this matter, but I am making this disclosure so that the parties may file any objection they may have to my participation in this matter. The parties will have 10 days from the date of this order to file any objection based on my disclosure. (SC).19-17760




05/02/2019Other Incoming DocumentFiled Appellant's Non-Opposition to Notice of Voluntary Disclosure. (SC)19-19217




05/29/2019Notice/IncomingFiled Respondent's Notice of Change of Attorney of Record for The Employment Security Division of the Nevada Department of Employment, Training & Rehabilitation. (SC)19-23238




05/29/2019Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. (SC).19-23332




09/05/2019Opinion/DispositionalFiled Authored Opinion. "Affirmed" Before: Hardesty/Stiglich/Silver. Author: Stiglich, J. Majority: Hardesty/Stiglich/Silver. 135 Nev. Adv. Opn. No. 40. SNP19-JH/LS/AS (SC)19-37107




09/30/2019RemittiturIssued Remittitur. (SC).19-40487




09/30/2019Case Status UpdateRemittitur Issued/Case Closed. (SC).


10/11/2019RemittiturFiled Remittitur. Received by District Court Clerk on October 7, 2019. (SC)19-40487





Combined Case View